                                             o(f
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        -X

  YASEROTHMAN,

                              Plaintiff,
                                                                      MEMORANDUM & ORDER
               -against-
                                                                         13-CV-4771(NGG)(SJB)
  SERGEANT BENJAMIN BENSON and
  DETECTIVE SANDRA DAILEY,

                              Defendants.
                                                         X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Yaser Othman brings a § 1983 excessive force claim and a state-law assault and

battery claim against Defendant Sergeant Benjamin Benson,and state-law malicious prosecution

claims against Defendants Benson and Detective Sandra Dailey. tSee Mar. 31,2018 Mem.&

Order("M&O")(Dkt. 62)at 37-38.) Trial is scheduled to begin in this case on March 18, 2019.

Pending before the court are the parties' motions in limine. CSee Defs. Mot.(Dkt. 75); PI. Mot.

(Dkt. 76).) For the reasons set forth below. Defendants' motion inlimine is GRANTED IN

PART and DENIED IN PART,and Plaintiffs motion in limine is GRANTED. In addition,the

court RESERVES JUDGMENT until trial with respect to several issues raised by the parties.

I.     LEGAL STANDARD


       A.      Motions in Limine


       "The purpose ofa motion inlimine is to allow the trial court to rule in advance oftrial on

the admissibility and relevance of certain forecasted evidence." Gorbea v. Verizon N.Y.. Inc.«

No. ll-CV-3758(KAM),2014 WL 2916964, at *1 (E.D.N.Y. June 25,2014)(citing Luc^

United States. 469 U.S. 38,40 n.2(1984); Pahnieri v. Defaria. 88 F.3d 136,141 (2d Cir. 1996);

Nat'l Union Fire Ins. Co. ofPittsburgh. Pa. v. L.E. Mvers Co. Grp.. 937 F. Supp. 276,283

(S.D.N.Y. 1996)). "Evidence should be excluded on a motion in limine only when the evidence
                                               1
is clearly inadmissible on all potential grounds." United States v. Paredes. 176 F. Supp. 2d 179,

181 (S.D.N.Y. 2001). Further,"courts considering a motion in limine may reserve decision until

trial, so that the motion is placed in the appropriate factual context." Jean-Laurent v. Hennessv.

840 F. Supp. 2d 529,536(E.D.N.Y. 2011)(citing Naf1 Union Fire Ins. Co.. 937 F. Supp. at

287). The court's ruling on a motion in limine is preliminary and "subject to change when the

case unfolds." Luce.469 U.S. at 41.

       B.      General Rules of Admissibility

       Evidence must be relevant to be admissible at trial. Fed. R. Evid. 402. Evidence is

relevant ifit "has any tendency to make a fact [that is ofconsequence to the determination ofthe

action] more or less probable than it would be without the evidence." Fed. R. Evid. 401. This

relevance standard is "very low." United States v. White. 692 F.3d 235,246(2d Cir. 2012)

(quoting United States v. Al-Moavad. 545 F.3d 139,176(2d Cir. 2008)). All relevant evidence

is admissible unless the United States Constitution, a federal statute, the Federal Rules of

Evidence, or rules prescribed by the Supreme Court provide otherwise. Fed. R. Evid. 402;^

also White.692 F.3d at 246(2d Cir. 2012).

       "The court may exclude relevant evidence ifits probative value is substantially

outweighed by a danger of one or more ofthe following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence."

Fed. R.Evid. 403. "[Wjhat counts as the Rule 403 'probative value' of an item ofevidence, as

distinct from its Rule 401 'relevance,' may be calculated by comparing evidentiary altematives."

Old Chief v. United States. 519 U.S. 172,184(1997). In short. Ride 403 requires the court to

"make a conscientious assessment of whether unfair prejudice substantially outweighs probative
value" with regard to each piece ofproffered evidence. Al-Moavad. 545 F.3d at 160(quoting

United States v. Salameh. 152 F.3d 88,110(2d Cir. 1998)(per curiam)).

n.     DISCUSSION


       The court addresses each ofthe parties' requests for admission or exclusion in turn.

        A.     Evidence Relating to Previously Dismissed Claims

       Plaintiff originally brought additional claims as a part ofthis case,including § 1983

claims offalse arrest, unlawful search, malicious prosecution, and municipal liability; state

claims offalse arrest, unlawful search, and municipal liability under the doctrine ofrespondent

superior: and § 1983 claims of excessive force, state law claims of assault and battery, and state

law claims of malicious prosecution against additional defendants. (M&O at 37-38.) The court

dismissed these claims with prejudice on March 31,2018. (Id.)

               1.      Evidence Relating to PlaintifFs Arrest and Conviction

       Defendants move to preclude Plaintifffrom introducing evidence that "calls his arrest or

conviction into question, and from presenting evidence about alleged damages that result solely

from those claims." (Defs. Mot. at 3.) In particular, they seek to preclude Plaintifffrom

testifying about "alleged damage to his career, his economic damages, and reputational

damages," stating that Plaintiff has described those damages as the result ofhis arrest and

conviction, not a result of malicious prosecution, excessive force, or assault and battery. (Id.)

Plaintiffresponds that he "would not have been suspended from hisjob and would not have

suffered the physical, mental, and economic damages that he suffered" ifhe were arrested for

reckless dri\dng only. (PI. Resp. to Defs. Mot.("PI. Resp.")(Dkt. 79)at 6.) In other words.

Plaintiffseems to claim that his alleged damage to his career, his economic damages,and his

reputational damages relate to his existing claim for malicious prosecution.
         Defendants' motion is GRANTED IN PAJR.T and DENIED IN PART. IfPlaintiff wishes

to introduce evidence relating to damages involving his career and reputation, he may do so for

any such damages allegedly arising out of his remaining claims. He may not, however,introduce

any evidence relating to damages arising solely from his arrest or conviction. Plaintiffis also

precluded from introducing any evidence or providing any testimony that seeks to attack the

validity of his arrest or conviction.

         As previously noted, PlaintifPs remaining claims are a § 1983 excessive force claim and

a state-law assault and battery claim against Defendant Sergeant Benjamin Benson, and state-law

malicious prosecution claims against Defendants Benson and Detective Sandra Dailey. He may

only bring evidence relating damages arising from those claims and to the elements for each of

these claims, which are as follows.

                           a.      §1983 Excessive Force and State-Law Assault and Battery Claims

         To establish a claim under § 1983 against Benson,Plaintiff must prove that Benson

deprived him ofa right, privilege, or immunity secured by the Constitution or the laws ofthe

United States. S^ 42 U.S.C. § 1983.^ Excessive force claims arise under the Fourth

Amendment,so Plaintiff must prove that Benson unreasonably administered force. Factors

relevant to this determination include the severity ofthe crime at issue, whether the suspect

posed an immediate threat to the safety ofthe officers or others, and whether the suspect was

actively resisting arrest. Brown v. Citv ofNew York.798 F.3d 94,100(2d Cir. 2015)(citing

Graham v- Cnnnnr,490 U.S. 386,396(1989)). "That multi-factor test is not meant to be applied

rigidly, however,and the inquiry into whether force is reasonable requires an objective

examination ofthe totality ofthe circumstances." Gersbacher v. Citv ofNew York. No. 14-CV-


* Defendants do not dispute that Benson acted under color oflaw, and so PlaintifiF should not present evidence
regarding this issue at trial.

                                                         4
7600(GHW),2017 WL 4402538, at *9(S.D.N.Y. Oct. 2,2017)(internal quotation marks

omitted).

        "Federal excessive force claims and state law assault and battery claims against police

officers are nearly identical." Graham v. City ofNew York. 928 F. Supp. 2d 610,624(E.D.N.Y.

2013). The same standard thus applies to the state law assault and battery claim.        Castro v.

County ofNassau. 739 F. Supp.2d 153,178 n.l7(E.D.N.Y. 2010).

                       b.       Malicious Prosecution Claims

       To succeed on a malicious prosecution claim under New York law,Plaintiff must prove:

"(1)the initiation or continuation ofa criminal proceeding against plaintiff;(2)termination ofthe

proceeding in plaintiff's favor;(3)lack ofprobable cause for commencing the proceeding; and

(4) actual malice as a motivation for Defendant's actions." Manganiello v. City ofNew York.

612 F.3d 149,160(2d Cir. 2010)(citations and internal quotation marks omitted). He must

prove each element against each Defendant in order to prevail to his claims against that

Defendant.

               2.      Evidence Relating to Non-Partv Witnesses

       Defendants also seek preclusion ofevidence regarding disciplinary complaints or

lawsuits against former defendants in this matter. Detective Shaheed Raheem and Detective

Michael Wallen. (Defs. Mot. at 11.) Defendants expect to call both Raheem and Wallen as

witnesses during trial, fSee Joint Pretrial Order("JPTO")(Dkt. 72)at 7.)Plaintiffresponds that

the evidence is admissible because "[t]heir prior disciplinary histories will not be used to show

their character traits or their propensities to commit violent unlawful acts, but rather to show

whether they told the truth about those prior incidents and whether they are trustworthy as

witnesses." (PI. Resp. at 8.)
       Extrinsic evidence other than a criminal conviction is not typically admissible to attack a

witness's character for truthfiilness. Fed. R. Evid. 608(b). Defendants' motion is therefore

GRANTED IN PART. Plaintiffs may not introduce Raheem's or Wallen's NYPD disciplinary

histories or any extrinsic evidence of"settlements and other law suits"(JPTO at 8)to which they

may have been parties.

       However,the court may allow inquiries into such evidence on cross-examination where it

is probative ofthe witness's character for truthfulness. Fed. R. Evid. 608(b); s^ United States v.

Williams.605 Fed. Appx.45,46(2d Cir. 2015)(summary order). The probative value of

evidence regarding Raheem or Wallen's NYPD disciplinary histories or prior lawsuits depends

on the nature and substance ofsuch actions; neither party has provided information about any

cases upon which the court may base its judgment. Moreover,there is no indication that either

Raheem or Wallen was ever found liable, or whether any disciplinary complaints about either

were substantiated. Accordingly,the court RESERVES JUDGMENT until trial on whether

Plaintiff may ask about Raheem or Wallen's disciplinary histories or prior lawsuits on cross-

examination. ^Viada v. Osaka Health Sna. Inc.. No.04-CV-2744(VM)2005 WL 3435111, at

*1 (S.D.N.Y. Dec. 12,2005)(denying "vague" motions inlimine because "the Court is unable to

determine, with any degree of certainty, whether the [evidence] sought to be excluded from the

trial would be inadmissible under any ofthe provisions ofthe Federal Rules ofEvidence").

               3.      The City ofNew York

                       a.      Caption

       Defendants request that the City ofNew York(the "City")be removed from the caption

ofthis action, and Plaintiff does not object. (Defs. Mot. at 13; PI. Resp. at 9.) The parties are
directed to use the case caption as it appears in the Joint Pretrial Order(which does not include

the City)fsee JPTO at 1).

                       b.       Indemnification

       Defendants seek to preclude Plaintifffrom mentioning or introducing evidence that the

City may indemnify Defendants. (Defs. Mot. at 15-16.) Plaintiff does not intend to offer such

evidence in his case in chief. (PL Resp. at 10.) He does, however,suggest that "should that

evidence come up" during "cross examination of defendants and other defense witnesses," that it

could be relevant to Defendants' intent or motivation. (Id.) "In other words, defendants'

knowledge that they will not be held responsible to pay out monetary damages to their victims is

both relevant and probative in determining whether defendants disregarded PlaintifFs

constitutional rights." (Id.)

       The court agrees that evidence regarding indemnification would be prejudicial against

Defendants, as such evidence might"encourage ajury to inflate its damages award because it

knows the government—^not the individual defendants—^is footing the bill." Williams v.

McCarthv. No.05-CV-10230(SAS),2007 WL 3125314, at *7 n.46(S.D.N.Y. Oct. 25,2007)

(quoting Lawson v. Trowbridge. 153 F.3d 368,379(7th Cir. 1998)). See also Nunez v.

Diedrick. No. 14-CV-4182(RJS),2017 WL 4350572,at *2(S.D.N.Y. June 12,2017)("[A]ny

references to the City's potential indemnification obligations run the significant risk of unfairly

prejudicing Defendant."); Hernandez v. Kellv. No.09-CV-1576(TLM),2011 WL 2117611, at

*6(E.D.N.Y. May 27,2011)(finding that evidence regarding the City's potential

indemnification of defendant police officers would be prejudicial against the defendants).

       The court must therefore weigh the potentially probative effect ofthe evidence against its

prejudicial effect, and will allow the evidence in unless the danger of unfair prejudice
substantially outweighs its probative value.      Fed. R. Evid. 403. The evidence may have

some relevance, but its probative value is minimal—^Plaintiff would also need to introduce

evidence that Defendants knew about the indemnification policy at the time ofthe attack, and

jurors would have to accept that this knowledge increased the likelihood that Defendants would

break the law (for which there may have been other potential penalties, such asjob loss or even

criminal liability). The substantial prejudice to Defendants substantially outweighs this

attenuated chain ofpotential probative value, and Defendants' motion is therefore GRANTED.

Cf. Estate of Jaouez v. Flores. No. lO-CV-2881 (KBF),2016 WL 1060841 at *3(S.D.N.Y. Mar.

17,2016)(finding that the prejudicial effect ofevidence ofindemnification substantially

outweighed the limited probative value ofsuch evidence as to defendant police officers'

potential bias).

                       c.      References to Defense Counsel as City Attorneys

        Defendants further move to exclude evidence that defense counsel are attorneys for the

City on the grounds that such reference would be unfairly prejudicial because it may lead the

jury to believe that Defendants will be indemnified by the City. (Defs. Mot. at 16-17.) See

Hennessey. 840 F. Supp. 2d at 550("Because the City ofNew York is not a defendant in this

action,the court agrees that any reference to defense counsel as 'City attorneys' may unfairly

prejudice defendants."). Further, Plaintiff has stated that he does not intend to refer to defense

counsel as City attomeys. (PI. Resp. at 10.) Defendants' motion is GRANTED.

        B.     Plaintifrs Prior Arrest


        Plaintiff moves to preclude Defendants firom mentioning his prior arrest, which did not

result in a conviction. (PL Mot. at 4.) The underlying charge was dismissed and the case sealed.

(Id.) Defendants do not intend to raise this arrest at trial. (Defs. Resp.(Dkt. 82)at 1.) Plaintiff's



                                                 8
motion inlimine is therefore GRANTED,and Defendants will not be permitted to raise the issue

ofthis prior arrest.

       However,Defendants argue that ifPlaintiff claims he would not have been suspended

from hisjob had he only been arrested for reckless driving, they "should correspondingly be

permitted to raise plaintiffs prior arrest and the Kings' County District Attorney's Office's

awareness ofsame, as a possible alternative contributory cause for plaintiffs suspension and

subsequent dismissal." (Id) This is reasonable. If Plaintiff raises evidence of his job loss—

arguing, presumably,that it was the result ofthe allegedly malicious prosecution or another of

his remaining claims—^the court may allow Defendants to raise Plaintiffs prior arrest and the

Kings' County District Attorney's Office's awareness of it as a potential alternative cause for his

suspension and ultimate termination.

       C.      Plaintiffs Wife and Legal Recruiters

       Plaintiff no longer plans to call his wife or additional legal recruiters as witnesses. (PI.

Resp. at 7.) The court need not,therefore, address Defendants' motion regarding these potential

witnesses.


       D.      Defendants' Disciplinary Hearings and Prior Lawsuits

       Defendants seek to preclude Plaintifffrom inquiring into defendants' disciplinary history

on grounds that such evidence is inadmissible under Federal Rules ofEvidence 402,403, 404(b)

and 608,611, 802, and 901. (Defs. Mot. at 7-10.) Defendants also move to preclude any inquiry

regarding evidence of unrelated lawsuits against Defendants, arguing that such inquiry is

impermissible under Rules 402,403, 802, and 901. (Defs. Mot. at 10-11.)
               1.      Defendant Dailev's Disciplinary History

        Because the Civilian Complaint Review Board("CCRB")complaints against Defendant

Dailey were not substantiated (Defs. Mot. at 8), the probative-prejudice balancing test weighs

heavily in favor of excluding the evidence.       Hennessev. 840 F. Supp. 2d at 556(precluding

evidence of CCRB complaints where those complaints remained unsubstantiated); Jean-Laurent

V. Wilkinson. No.05-CV-583(VM),2009 WL 666832, at *3(S.D.N.Y. Mar. 13,2009)

(allowing plaintiffto introduce "disciplinary histories [of defendant corrections officers] only as

they relate to complaints that are less than ten years old that were found to be substantiated").

Defendants' motion is GRANTED. Plaintiff may not present evidence of CCRB complaints

against Defendant Dailey, and may not ask about the involved incidents on cross-examination.

               2.      Defendant Benson's Disciplinary History


        Benson's CCRB resume, on the other hand, contains two substantiated allegations: one

from 2006 for using discourteous words, and one from 2008 for a retaliatory arrest and an

improper stop and search. (Defs. Mot. at 8-9.) The 2008 case is also included on Benson's

Central Personnel Index (CPI). (Id) The probative value ofthese two allegations depends on

the precise circximstances from which they arose, but Defendants have not provided any specific

information about the allegations upon which the court may determine their relevance.

Accordingly,the court RESERVES DECISION on this motion until trial.

               3.      Prior Lawsuits

       Defendants also seek to preclude plaintifffrom introducing any evidence of prior lawsuits

brought against Defendants on grounds that such evidence is impermissible to show propensity,

and is more prejudicial than probative. But here again. Defendants have failed to provide any

information about those lawsuits, and the court is unable to determine whether any evidence



                                                 10
about them may be admissible. The court thus RESERVES DECISION on this motion until

trial.


         E.      The Civilian Complaint Review Board

         Defendants move to preclude Plaintifffrom referring to the CCRB or "any investigation

they conducted," arguing that such evidence is irrelevant and that allowing it would "only serve

to confuse and mislead the jury," and might cause them to "conclude that plaintiffs allegations

were sufficiently serious or meritorious." (Defs. Mot. at 12.) Plaintiffresponds that, as he

intends to introduce "prior statements and testimony made to the CCRB,"failing to provide the

context in which those statements were made would be "confusing and misleading to the jury."

(PI. Resp. at 8-9.)

         Plaintiff does not explain, however, how the knowledge that the admissible statements

were made in the context of a CCRB investigation is relevant. The fact that a CCRB

investigation took place does not make any material fact more or less likely (particularly where,

as here, the investigation did not result in a finding that the allegations were substantiated (see

Defs. Mot. at 12 n. 4)).     Bennudez v. Citv ofNew York. No. 15-CV-3240(KAM),2019 WL

136633, at *6(E.D.N.Y. Jan. 8,2019)(precluding evidence regarding a CCRB investigation into

the same incident giving rise to the lawsuit because "the conclusions reached by the CCRB

[wejre not relevant to the ultimate issue in [that] Section 1983 litigation").

         Defendants' motion is GRANTED. Plaintiff may not refer to the CCRB investigation in

this matter, and may not introduce evidence ofit. This ruling does not affect the admissibility of

sworn statements or testimony, or any other evidence, obtained during the course ofthat

investigation.




                                                 11
       F.      NYPD Policies

       Defendants also move to preclude evidence regarding the NYPD Patrol Guide or other

NYPD policy as irrelevant to whether Defendants violated Plaintiff's constitutional rights.

Defendants do not address whether this evidence is relevant to Plaintiff's state law claims, but

the court believes that it may be relevant to Plaintiff's malicious prosecution claims. Under New

York law,a plaintiff claiming malicious prosecution must prove:"(1)the initiation or

continuation ofa criminal proceeding against plaintiff;(2)termination ofthe proceeding in

plaintiff's favor;(3)lack ofprobable cause for commencing the proceeding; and(4)actual

malice as a motivation for Defendant's actions." Manganiello v. Citv of New York.612 F.Sd

149,161 (2d Cir. 2010)(citations and internal quotation marks omittedl: see also Colon v. Citv

ofNew York.455 N.E.2d 1248,1250(1983).

       NYPD policies may be relevant as to malice. A plaintiff may show malice "by proving

that the prosecution complained of was undertaken from improper or wrongful motives, or in

reckless disregard ofthe rights ofthe plaintiff." Manganiello. 612 F.3d at 163 (quoting Pinskv v.

Duncan. 79 F.3d 306,313(2d Cir. 1996)(alterations adopted)). Ifthe evidence shows that

Defendants did not act in accordance with NYPD polices of which they were informed,that

would make it more probable that they acted "in reckless disregard ofthe rights ofthe plaintiff,"

id.


       Defendants further argue that any reference to alleged violations ofNYPD procedure

"would only confuse the jury" because the jury would then be "likely to wrongly assume that

NYPD procedure sets out the standard by which they are to evalxiate defendants' alleged

unconstitutional actions, notwithstanding a contrary instruction from the Court." (Defs. Mot. at

13-14.) The court agrees that the introduction ofsuch evidence might confuse ajury, but has yet



                                                12
to review the actual materials that Plaintiffseeks to admit. The court therefore RESERVES

JUDGMENT on this motion until trial.

       G.       Specific Damages Amount

       There is no per se prohibition against a plaintiff suggesting a specific dollar amount as to

damages in the Second Circuit. Lightfoot v. Union Carbide Corp.. 110 F.3d 898,912-13(2d Cir.

1997). Instead,the question is "left to the discretion ofthe trialjudge, who may either prohibit

coimsel from mentioning specific figures or impose reasonable limitations, including cautionary

jury instructions." Id at 912. But,in the context ofpain-and-suffering damages,"specifying

target amounts for the jury award is disfavored" because "[sjuch suggestions anchor the jurors'

expectations ofa far award at the place set by [the party], rather than by the evidence." Consorti

V. Armstrong World Indus., 72 F.3d 1003,1016(2d Cir. 1995), vacated on other grounds, 518

U.S. 1031 (1996).

       Defendants' motion is therefore GRANTED IN PART and DENIED IN PART. Plaintiff

has not provided any reason why his is a special case justifying a departure from the general
preference disallowing suggestions ofspecific damages amount regarding pain and suffering.

He may not,therefore, submit to the jury a specific dollar amount regarding his damages for pain

and suffering. However, where he has presented evidence ofother types of damages, he may

suggest a specific amount for those damages. See Ferreira. 2016 WL 4991600, at *5;

Hennessev. 850 F. Supp. 2d at 558.

m.     CONCLUSION

       For the foregoing reasons. Defendants' motion in limine is GRANTED IN PART and

DENIED IN PART,and Plaintiffs motion in limine is GRANTED. Plaintiffis precluded from:

            • Presenting evidence regarding damages arising solely from his arrest or
                conviction


                                                13
                Attacking the validity of his arrest or conviction
                Discussing potential indemnification of Defendants by the City
                Referring to defense counsel as City attorneys
                Presenting evidence regarding Defendant Dailey's disciplinary history
             Introducing extrinsic evidence regarding disciplinary complaints or lawsuits
             against Raheem and Wallen
           • Suggesting to the jury a specific dollar amount regarding his damages for pain
                and suffering
           • Referring to the CCRB investigation regarding the incident giving rise to this
                action


Defendants are precluded from bringing evidence at trial regarding PlaintifFs prior arrest unless,

as discussed above, Plaintiff opens the door to such testimony. In the event Defendants believe

Plaintiff has done so,the court will reconsider the admissibility of evidence regarding Plaintiffs

prior arrest.

        The court RESERVES JUDGMENT with respect to the following issues, and will

resolve them at the appropriate time before or during trial:

           • Evidence of prior lawsuits brought against Defendants
           • Evidence regarding Defendant Benson's disciplinary history
           • Inquiries into Raheem or Wallen's disciplinary history or prior lawsuits on cross-
                examination
           • Evidence regarding the NYPD Patrol Guide or other NYPD policies

        The clerk ofcourt is respectfully DIRECTED to send a copy ofthis order by certified

mail, return receipt requested,to pro se Plaintiff at his address ofrecord.

        SO ORDERED.

                                                                      s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                            NJCHOLAS G. GARAUF]
       March 9 ,2019                                                 United States District Judge




                                                 14
